    Case 1:17-cv-02987-JPO-KHP Document 344 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT SOUTHERN                                      10/15/2020
DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,
     Case 1:17-cv-02987-JPO-KHP Document 344 Filed 10/15/20 Page 2 of 2




               ORDER SCHEDULING TELEPHONIC SETTLEMENT CONFERNCE

         A telephonic settlement conference in this matter consisting of Plaintiffs, and the S&P

Defendant is hereby scheduled for Monday, December 14, 2020 at 2:00 p.m.

       Counsel for the parties are directed to call Judge Parker’s court conference line at the

scheduled time. Please dial (866) 434-5269, Access code: 4858267. Counsel is directed to

utilize the security passcode that was used at the previous conference on October 14, 2020.

       SO ORDERED.

DATED:        New York, New York
              October 15, 2020

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge
